Citation Nr: 0413874	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-35 609	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for pulmonary 
tuberculosis.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for trench feet.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1943 to July 1946.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision issued by the Louisville, Kentucky 
Regional Office (RO) of the Department of Veteran Affairs 
(VA).

In an October 2003 statement of the case, the RO referred to 
the question of whether new and material evidence had been 
received to reopen claims of service connection for pulmonary 
tuberculosis and trench feet, but did not specifically refer 
to the earlier rating decisions that had addressed these 
claims.  Service connection for trench feet was previously 
denied in May 1956 and service connection for pulmonary 
tuberculosis was previously denied in June 1956.  Because 
there was no appeal of either decision, the Board has 
characterized the veteran's current claims as claims to 
reopen.  38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the veteran's case had originally been 
identified by a claim number different from the one presently 
used by the RO.  In May 1947, the RO indicated that there 
were two claim numbers; one of the numbers was cancelled.  
However, it appears that the number the RO cancelled was the 
one now being used.  The other number was used until about 
1957 when, without explanation, the previously cancelled 
number was again used and apparently has been used to the 
present.  The RO should investigate this matter and ensure 
that records have not been filed under a claim number other 
than the one currently being used.


REMAND

The appellant submitted a VA Form 9 in November 2003; he 
requested a Board hearing at the RO.  While a February 2004 
RO letter to the appellant acknowledged his request for a 
Travel Board hearing, the claims file was transferred to the 
Board without a Travel Board hearing having been scheduled 
for the appellant.  A hearing on appeal must be granted when, 
as in this case, an appellant expresses a desire for it.  
38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.  The appellant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

